BETTS, District Judge.
The counsel for the respective parties moved the court for the decree above stated, in order that the funds might be disposed of by the court intermediate the hearing on appeal, and probably having also in view the object of bringing before the appellate courts the propriety of the distribution made here of the cargo condemned, should its confiscation, as decreed by this court, be sustained in the courts above.
The prize rules provide for a commission of appraisement, to ascertain the value of perishable property captured as prize (rule 25); and there would seem to be reasonable cause for allowing it in the present case, because there may be doubt, under the act of congress of March 3, 1849, § 8 (9 Stat. 378), whether the court can exercise any authority over the funds produced by a marshal’s sale, and whether they must not be deposited absolutely in the Uniled States treasury, only to be obtained therefrom by some mpde of proceeding independent of the direction and practice of the court. The prayer of the proctors of the parties, supported by their mutual consent in writing, was, therefore, assented to, that the funds might be rescued from a perishing condition, and be so placed as to be made directly available, under orders of the court, to the parties interested in them, without injurious procrastination and expenses.